C. D. Huma-cao. Daños y perjuicios.
Vista la moción de desestimación radicada por el demandante ape-lado y vista la oposición del demandado apelante, acompañada de dos certificaciones del Secretario de la corte inferior, de las que resulta que hasta el 5 del actual el demandante había obtenido prórrogas para radicar la transcripción de evidencia y que en efecto la radicó *956y fué aprobada por el tribunal inferior en la fecha últimamente ci-tada, y no teniendo a la vista la transcripción de evidencia para de-terminar si como alega el apelado el recurso es o no frívolo, no ha lugar por ahora a la desestimación solicitada.